Citation Nr: 9911591	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  95-21 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to waiver of recovery of indebtedness in the 
amount of $253.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 28, 1985, to 
October 16, 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 decision by the Committee 
on Waivers and Compromises (COWC) at the Regional Office 
(RO), of the Department of Veterans Affairs (VA), in Seattle, 
Washington.  

In June 1998 the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In August 1994 the appellant was issued a courtesy 
disbursement check after she notified VA of the non-receipt 
of her August 1994 benefit check.

3.  In December 1994 VA notified the appellant that both 
checks issued to her had been negotiated.

4.  In December 1994 the appellant stated that she cashed the 
extra check to pay bills, to provide for her child and to buy 
food.

5.  In January 1995 VA notified the appellant that she had 
been paid $253 more than she was entitled to receive and 
informed her that her VA benefits would be withheld until the 
debt was cleared.

6.  The appellant did not commit fraud, misrepresentation, or 
bad faith in creating the overpayment.

7.  The appellant was at fault in causing the overpayment, 
and VA bore no fault in creating the overpayment.



8.  Recovery of the overpayment would not deprive the 
appellant of basic necessities, or defeat the purpose for 
which the benefits were intended.

9.  Failure to make restitution would result in unfair 
enrichment to the appellant.

10.  There is no indication that the appellant relinquished a 
valuable right or incurred a legal obligation in reliance on 
the benefits received.


CONCLUSION OF LAW

Recovery of the VA indebtedness in the amount of $253 would 
not be against equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991);  38 C.F.R. §§ 1.962, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

Initially, the Board notes the appellant's contentions may be 
construed as a challenge as to whether the debt was properly 
created which should be considered prior to an appellate 
review of the decision concerning waiver of indebtedness.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

Sole administrative error connotes that an appellant neither 
had knowledge of nor should have been aware of an erroneous 
award.  Further, neither the appellant's actions nor failure 
to act must have contributed to payment pursuant to an 
erroneous award.  38 U.S.C.A. § 5112(b) (West 1991 & 
Supp. 1998);  38 C.F.R. § 3.500(b)(1) (1998).






Persons dealing with the Government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations "regardless of actual knowledge of what is in 
the [r]egulations or of the hardship resulting from innocent 
ignorance."  See Morris v Derwinski, 1 Vet. App. 260, 265 
(1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-385, 68 S. Ct. 1, 3, 92 L.Ed. 10 (1947)).

In this case, the record reflects that on August 8, 1994, VA 
received the appellant's notice that she had not received her 
benefit check.  In August 1994 the appellant was issued a 
courtesy disbursement check to replace her benefit check 
dated August 1, 1994.  In December 1994 VA notified the 
appellant that both checks issued to her had been negotiated.  
Copies of the checks reveal the appellant cashed the check 
dated August 1, 1994, on August 8, 1994, and that she cashed 
the check dated August 17, 1994, on August 23, 1994.  A copy 
of the August 17, 1994, check shows the appellant was 
notified the check replaced the check dated August 1, 1994.

In December 1994 the appellant stated that she cashed the 
extra check to pay bills, to provide for her child and to buy 
food.  In January 1995 VA notified the appellant that she had 
been paid $253 more than she was entitled to receive and 
informed her that her VA benefits would be withheld until the 
debt was cleared.

Based upon a review of the evidence of record, the Board 
finds the evidence demonstrates the appellant knew or should 
have known that she was not entitled to a second VA benefit 
payment in August 1994.  There is no evidence of VA error in 
this case.  Therefore, the Board must conclude the debt was 
not improperly created.


Entitlement to Waiver
Criteria

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 C.F.R. § 1.963(a) (1998).  The standard 
"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

See 38 C.F.R. § 1.965(a) (1998).

Factual Background

The record reflects that on August 8, 1994, VA received the 
appellant's notice that she had not received her August 
benefit check.  On August 17, 1994, the appellant was issued 
a courtesy disbursement check to replace her benefit check 
dated August 1, 1994.  In December 1994 the appellant stated 
that she cashed the extra check to pay bills, to provide for 
her child and to buy food.  

In January 1995 the appellant requested waiver of recovery of 
indebtedness because she acted in good faith when she 
reported the non-receipt of the August 1994 payment and 
because she notified the RO as soon as she received the 
missing check.  She stated she did not believe the 
overpayment was due to her error.  She also stated she was 
not financially capable of repaying the debt.

A January 1995 Financial Status Report completed by the 
appellant indicates monthly income of $709, including $260 
from VA, $124 from the Coast Guard and $325 from Social 
Security.  She also reported monthly expenses of $700, 
including $375 for rent, $100 for food, $70 for utilities and 
heat, $50 for diapers and clothing for her daughter, $40 for 
gas, and $84 for car insurance.  The balance of monthly 
income after expenses was $9.  She reported her only asset 
was a 1968 Toyota with an estimated value of $400.

In her notice of disagreement, received by the RO in May 
1995, the appellant, in essence, stated that she believed VA 
erred in failing to stop the issuance of the courtesy 
disbursement check after she reported the receipt of the 
original check and in not demanding the return of the funds 
more promptly.  



The appellant stated she believed it was inappropriate for VA 
to try to enforce this debt simply because she cashed the 
extra check and placed the funds in a savings account for her 
daughter.  She also reported that she was making monthly 
payments on a truck in the amount of $183.32 and rent in the 
amount of $425.00, and stated that she was starting a job 
with a two week trial period.

In her June 1995 substantive appeal the appellant reiterated 
her claim, and reported her life style was very limited.  She 
also stated that her mother helped pay part of her rent.  

In June 1998 the Board requested the RO, to the extent 
possible, to obtain additional financial information from the 
appellant.  RO correspondence dated in September 1998 
requested the appellant provide additional financial 
information within 10 days.  The claims file contains no 
subsequent financial information from the appellant.

Analysis

The Board notes that the appellant's claim is found to be 
well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The COWC has determined that the indebtedness did not result 
from fraud, misrepresentation or bad faith on the appellant's 
part, any of which would constitute a legal bar to granting 
the requested waiver.  See 38 U.S.C.A. § 5302(West 1991).  
The Board concurs, however, before recovery of indebtedness 
can be waived, it must also be shown that it would be against 
the principles of equity and good conscience to require the 
appellant to repay the debt to the government.  38 C.F.R. 
§§ 1.963, 1.965.

Based on the evidence of record, the Board finds the 
indebtedness was created when VA issued a replacement 
courtesy disbursement after the appellant reported the non-
receipt of her August 1994 benefit payment.  Subsequently, 
the appellant claimed she was not at fault in the creation of 
the debt because VA had not acted promptly after she reported 
she received the original VA payment.  

The Board notes that the appellant knew or should have known 
that she was not entitled to both checks in August 1994, and 
that her proper course of action would have been to return 
rather than cash the second check.  Therefore, the Board 
finds that the appellant was at fault in the creation of the 
overpayment, and VA was not at fault.

In addition, the Board finds that the evidence of record is 
not persuasive of the fact that undue hardship would result 
from collection of the debt.  The record reflects that 
information concerning the appellant's present employment and 
financial status was not provided.  The Board notes the 
evidence of record indicates the appellant had additional 
unreported income from employment, as well as sufficient net 
worth to allow her to obtain a loan for a truck sometime 
before May 1995.  Therefore, the Board finds waiver because 
of undue financial hardship is not warranted.

Similarly, as the appellant has not provided adequate 
information as to her present financial status, the Board 
finds that collection of the debt would not defeat the 
purpose of paying compensation benefits by nullifying the 
objective for which the benefits were intended.  

The Board further finds waiver of recovery would constitute 
unjust enrichment by creating an unfair gain to the 
appellant.  She would be unjustly enriched because she would 
be allowed to retain funds in excess of that which she was 
legally entitled.  There is no indication that her reliance 
on the duplicate payment resulted in the relinquishment of a 
valuable right or the incurrence of a legal obligation.  The 
Board has determined, therefore, that recovery of the 
overpayment would not be against equity and good conscience, 
and that waiver of recovery must be denied.


ORDER

Entitlement to waiver of recovery of indebtedness in the 
amount of $253.00 is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

